          Case 4:20-cr-40009-TSH Document 64 Filed 07/02/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



                                              )
UNITED STATES OF AMERICA,                     )
                                              )
               vs.                            )
                                              )                CRIMINAL ACTION
                                              )                NO. 20-40009-TSH
                                              )
JOHANNY TORRES-ROJAS,                         )
         Defendant.                           )
                                              )



                                            ORDER
                                           July 2, 2020


HILLMAN, D.J.



                                            Background

       Johanny Torrez-Rojas (“Torrez-Rojas” or “Defendant”) has been charged by way of

indictment with three counts of distribution and possession with intent to distribute fentanyl, in

violation of 21 U.S.C. §841(1) and/or §841(b)(1)(B). On January 13, 2020, he was arrested on a

complaint that issued that same date and at his initial appearance assented to on order of

detention reserving his right to a detention hearing at a later date. The indictment issued on

February 13, 2020 and at Defendant’s arraignment, the Government moved for a detention

hearing. On March 4, 2020, after hearing, Magistrate Judge Hennessy ordered Torres-Rojas

detained on the grounds that he is a danger to the community (due to the amount of drugs

involved) and risk of flight. Thereafter, Torres-Rojas filed an emergency motion for release from
          Case 4:20-cr-40009-TSH Document 64 Filed 07/02/20 Page 2 of 5



custody due to the ongoing COVID-19 pandemic. In support, Torres-Rojas cited his recent

history of heart disease which place him in a high-risk category should he contract the virus. He

argued that facilities such Wyatt Detention Center where he is being held experience high rates

of transmission of contagious diseases because of the living environment to which inmates are

subjected. A hearing was held on Torres-Rojas’ motion on March 31, 2020. Magistrate Judge

Hennessy denied the motion after finding that while Torres-Rojas suffers from some type of

medical condition, there is no evidence that such condition places him in a high risk category

should he contract the virus, that his condition would not prevent him from committing crimes

were he released, and his release would not eliminate the danger of contracting COVID-19. This

Memorandum and Order addresses Defendant’s appeal of Magistrate Judge Hennessy’s denial of

his motion for release. See Appeal From Denial Of Release (Docket No. 49)(filed under seal).

                                           Discussion

                          Standard of Review; Rebuttable Presumption

       This Court conducts a de novo review of the Order to detain Torres-Rojas. Torres-Rojas

is charged with a drug offense for which the maximum penalty is 10 years or more—

consequently, the rebuttable presumption set forth in 18 U.S.C. §3142(e) applies. Accordingly,

there is a presumption that he is both a danger to the community and risk of flight. Torres-Rojas

can rebut that presumption upon showing by a preponderance of evidence that there are

conditions or a combination of conditions that will assure his appearance as required, or by clear

and convincing evidence that there are conditions or a combination of conditions that will assure

that he is not a danger to any other person and the community. At the same time, a “judicial

officer may, by subsequent order, permit the temporary release of the person, in the custody of a


                                                2
          Case 4:20-cr-40009-TSH Document 64 Filed 07/02/20 Page 3 of 5



United States Marshal or another appropriate person, to the extent that the judicial officer

determines such release to be necessary for preparation of the person's defense or for another

compelling reason.” 18 U.S.C. § 3142(i).

       Torres-Rojas appeals the order of detention on the grounds that he is pre-diabetic which

places him at a higher risk should he contract COVID-19, that Wyatt Detention Center has seen a

high rate of positive COVID-19 cases (as of May 28, 2020, 47 inmates had tested positive) and is

unable to keep him safe and his family is willing to provide him a stable residence in Worcester,

MA.

                               Torres-Rojas’s Proposed Conditions

       Torres-Rojas suggests that there are conditions or a combination of conditions that can be

imposed to assure that he would appear as required and would not be a danger to any other

person or the community if released while safeguarding his health. More specifically: (1) he

live only at the family residence in Worcester, MA with his partner’s daughter, her husband and

their daughter; and (2) he would be under house arrest subject to GPS monitoring and not be

permitted to leave the residence except for medical reasons.

                             Whether Defendant Should be Released

            Defendant has failed to rebut the presumption that detention is warranted

       Torres-Rojas is charged with possession with intent to distribute and distribution of a

large quantity of fentanyl. The investigation involved multiple controlled buys from the

Defendant of fentanyl and what appears to be cocaine, heroin and methamphetamine.

Additionally, a search of his bedroom resulted in confiscation of what appears to be oxycodone,




                                                 3
             Case 4:20-cr-40009-TSH Document 64 Filed 07/02/20 Page 4 of 5



methamphetamine, heroin and cocaine. 1 Based on the amount of fentanyl that Defendant sold to

the confidential source during controlled buys, he faces a mandatory minimum sentence of five

years on some charges and 10 years on others. A search of Defendant’s bedroom led to the

discovery of additional drugs as well as paraphernalia used in drub distribution. Moreover, while

his partner’s daughter and her husband have indicated a willingness to let him reside with them

in Worcester should he be released, his ties to this area are scarce.

         First, I find that Defendant has failed to rebut the presumption that he is a danger to the

community and risk of flight. Additionally, on this record, irrespective of the rebuttable

presumption, I find: (1) by clear and convincing evidence that he is a danger to the community

and (2) by a preponderance of the evidence that he is a risk of flight and that there are no

conditions or combination of conditions that would assure his appearance as required.

             Whether Defendant has established a Compelling Reason Justifying Release

         After considering the current and potential prospective impact of the COVID-19

pandemic together with potential health risks to Defendant, he has not established a compelling

reason for releasing him. More specifically, Torres-Rojas is not in the age group considered to be

at high risk (he is 54 years old) and does not suffer from any health issue that places him in a

high risk category. 2 Moreover, since Torre-Rojas filed his motion, Wyatt Detention Center has

taken significant additional steps to combat the virus. Presently, there are eight inmates and three


         1
           Lab results remain pending on a number of the substances purchased from Defendant or found in the
search of his bedroom.
         2
           Torres-Rojas points to one elevated sugar test reading which would be just under that ascribed to someone
diagnosed as pre-diabetic. At best, he is “pre” pre-diabetic. At the hearing, Torre-Rojas’ counsel stated that while
based on the medical records he cannot articulate an identifiable medical condition from which his client suffers,
based on several fainting unexplained fainting episodes, he suffers from some type of medical condition. Even
accepting this proposition, there is no evidence he suffers from a medical condition that places him at a higher risk
should he contact COVID-19.

                                                         4
          Case 4:20-cr-40009-TSH Document 64 Filed 07/02/20 Page 5 of 5



staff members actively COVID-19 positive. I will further note that conditions have also

improved significantly in Massachusetts and surrounding states where the virus appears largely

contained at this time. Such improvement favors a finding that Torres-Rojas may be at less risk

to contract the virus if temporarily released. At the same time, if he were released Torres-Rojas

fear of contracting COVID-19 through contact in the community may not deter him from fleeing

or engaging in illegal conduct.

                                           Conclusion


       Defendant’s Appeal From Denial of Release (Docket No. 49) is denied.




                                                             /s/ Timothy S. Hillman
                                                             TIMOTHY S. HILLMAN
                                                             U.S. DISTRICT JUDGE




                                                 5
